 

Exhibit 10.24

  

Lease Contract

 

 

Party A:

Wuxi Huishan New City Life Science & Technology Industry Development Co., Ltd.
(the Lessor)



    Party B:

CASI Pharmaceuticals, Inc. (the Lessee)



  

 

 

 

 

 

 

November 16, 2018, Huishan, Wuxi

 



   

 



 

Party A:

Wuxi Huishan New City Life Science & Technology Industry Development Co., Ltd.
(the Lessor)

    Party B:

CASI Pharmaceuticals, Inc. (the Lessee)

 

Whereas Party B intends to set up a foreign-funded enterprise (hereinafter
referred to as the “Joint Venture”) in Huishan Economic Development Zone in
Wuxi, with the Leased Property as the registered domicile of the Joint Venture,
which Party A intends to lease to Party B under this Lease Contract. For the
purpose of setting up the Joint Venture, Party A and Party B have reached the
following terms and conditions (hereinafter referred to as the “Contract”)
pursuant to the Contract Law of People’s Republic of China and other applicable
laws and regulations.

 

Article I. The Location, Area, Function and Usage of the Leased Property

 

1.1Basic information of the Leased Property

 

Address:

No.1719-15, No.1719-16, Huishan Avenue, Huishan Economic Development Zone, Wuxi

    Room:

The whole building

    Floor area:

No.1719-15: 9966 square meters; No.1719-16: 9966 square meters

    Furnishing: Not furnished

  

1.2       The Leased Property shall only be used for the purpose of industrial
production (commerce/office/ residence/industrial production).

 

Article II Lease Term

 

2.1       The lease term shall be 60 months (from November 1, 2019 to October
31, 2024.

 

2.2       If Party B shall intend to renew the lease, Party B shall submit a
written application at least 3 months before the current lease contract expires,
and with Party A’s consent, a renewal lease contract shall be executed by the
Parties. Under the same leasing circumstances, Party B shall have the priority
right of tenancy.

 

Article III Rent and Other Related Fees and Method of Payment

 

3.1       The rent is agreed as follows:

 

1.The unit price of the rent is RMB2.0/m²/month from November 1, 2019 to October
31, 2024, and the total rent in this period shall be RMB 23,918,400.

 

The rent for the lease term shall be RMB23,918,400 in total.

 



   

 

 

The first payment shall be made by [ ] , which shall cover the rent to June 30
or December 31 of the current year, and each subsequent payment shall be made
within ten working days before January 1 and July 1 in each year, respectively,
for the rent of the next half a year. The property shall not be occupied until
its rent has been paid in advance.

 

3.2       The charges of utilities, such as water, electricity, natural gas
supplies (if any), shall be collected by the property management company
entrusted by Party A according to the price standard set by applicable
government agencies, and Party B shall pay the above fees within 7 working days
of the receipt of the notice of charges.

 

3.3       The property management fee of the Leased Property is RMB2.0/m²/month,
which shall be collected by Party A, and Party B shall start to pay the property
management fee starting from November 1, 2019 (calculated with this formula: the
property management fee per month = unit property management price × the size of
the leased area), which shall be RMB2,391,840 in total. The first property
management fee payment shall be made by [ ] to cover the period ending on
December 31 of the current year (in the amount of RMB79,728) or the next half
year ending on June 30 (RMB318,912) , and subsequently a payment shall be made
within ten working days before every January 1 and July 1 respectively for the
property management fee of the next half year(RMB239,184).

 

3.4       Party A shall provide Party B an invoice of the amount due before
Party B could pay the property management fee to Party A; otherwise, Party B
shall have the right to refuse to make the payment.

 

Article IV Performance Bond

 

4.1       Party B shall pay RMB398,640 to Party A as the performance bond within
7 days after the Contract has been executed.

 

This performance bond shall be returned to Party B interest-free within [3]
working days after the lease has been terminated with Party B moving out of the
Leased Property.

 

4.2       Where Party B fails to pay the performance bond as agreed, Party A
shall have the right to terminate this Lease Contract at any time and require
Party B to bear a liquidated damage equivalent to the six months’ rent.

 

Article V Delivery and Return of the Leased Property

 

5.1       The Parties have hereto agreed that the Leased Property shall be
delivered on an “as-is” basis. After Party B has accepted the Leased Property,
the Parties hereto shall sign a Property Delivery/ Checklist, which shall detail
the actual conditions and facilities within the Leased Property.

 

5.2       In the event of the termination of the Contract for any reason, Party
B shall return the Leased Property to Party A within 15 days of such termination
and complete the sign-out procedure with Part A. In the event that that Party B
should fail to return the Leased Property to Party A as stipulated herein, Party
A shall be entitled to entry into and occupancy of the Leased Property. Party A
shall have the right to remove and store those items left by Party B in the
Leased Property in a reasonable manner, and when Party B would intend to take
them back, it shall compensate Party A for a reasonable storage fee for the
items.

 

5.3       Unless the Contract is terminated because of Party A’s violation of
the Contract, Party A shall make no compensation to Party B for the decorations
of and accretions to the Leased Property during the lease term. Before returning
the Leased Property, Party B shall have the right to dispose of such decorations
and accretions, and if they are left in the leased property, they shall become
part of the property of Party A.

  

   

 



 

Article VI Usage of the Leased Property

 

6.1       Party A shall provide an electric capacity of 3,000 KVA as required by
Party B. In the event of a need to increase it, Party B shall submit a written
request to Party A and apply for the increase of electric capacity on its own
upon approval of Party A. In case of an accident, such as short circuit, fire
and power outage, which is caused by the overuse of electricity by Party B,
Party B shall bear all liabilities.

 

6.2       Where Party B’s project is subject to pre- and post-approvals, for
example, EIA (environmental impact assessment), fire safety approval and other
professional accreditation and approval, they shall be handled solely by Party
B. In case of Party B’s negligence in handling pre-application or failure to get
approved, Party B shall bear all of the consequences.

 

6.3       Party B warrants that during the implementation of its project in the
Leased Property, it shall comply with national and local laws and regulations on
environmental protection, and shall not cause pollution to the Park where Party
A is located and its surroundings, otherwise it shall assume all liabilities.

 

6.4       The Leased Property involved in the Contract shall be limited to
self-use only, and should be used strictly for the agreed purpose. Without the
consent of Party A, Party B shall not change the use of the Leased Property, nor
shall it transfer the Leased Property (except to Party B’s affiliated
companies), or use it for sublease, bestowal, investment, cooperation, mortgage,
pledge and other purposes, and in the event of default, Party A shall have the
right to unilaterally terminate the Contract without returning the performance
bond, and to require Party B to bear all legal responsibilities.

 

6.5       After moving in the Leased Property, Party B shall strictly comply
with the related “Regulations on Property Management and Security and
Environmental Protection” provided by Party B in accordance with national laws
and regulations. See Appendix “Property Management, Security and Environmental
Protection Convention for Enterprises in the Park” for details. This Convention,
as annexed hereto, is an integral part of the Contract with the same legal
effect, which shall be strictly complied with by Party B. For any loss resulting
from Party B’s violations, Party B shall bear all liabilities.

 

Article VII Liability for Violation of the Contract

 

7.1       Party A shall ensure that it has the ownership of the Leased Property,
and if a third Party claims its rights to the Leased Property, Party A shall be
responsible for a solution and ensure that Party B can continue to use the
Leased Property as agreed herein, and it is the responsibility of Party A to
compensate for the losses caused to Party B. If Party B is unable to continue to
use the Leased Property, Party A shall pay Party B a liquidated damage equal to
six months’ rent, and compensate for all losses caused to Party B thereof.

 

7.2       Party B or the Joint Venture to be set up by Party B shall settle down
in the Leased Property no later than December 31, 2019, and if it fails to do so
for its own reason, the Contract shall be abolished automatically, and the
performance bond paid by Party B shall not be returned, and Party A shall have
the right to rent the Leased Property to another tenant. However, if Party B
would fail to set up the Joint Venture and move into the Leased Property by
December 31, 2019 for any reason out of its control, Party A shall return the
performance bond in full to Party B.

 



   

 

 

7.3       Party B’s production and operational activities shall conform to the
business scope stated on its business license, and in the event that Party B
would change its main business on its own, Party A has the right to terminate
the Contract earlier, and request Party B to pay a liquidated damage equal to
six months’ rent.

 

7.4       Where Party B would fail to pay on time the related fees (including
but not limited to the property management fee, utility fees, etc.) agreed
herein, Party B shall pay a liquidated damage that is equal to 1‰ of the related
fees for each day delayed. If the payment by Party B has been delayed for more
than 30 days, Party A shall have the right to suspend the supply of water and
electricity or even terminate the Contract. In the event of the termination of
the contract by Party A, Party A shall also have the right to require Party B to
pay a liquidated damage equal to six months’ rent; and Party B shall be
responsible for compensating in full for the loss caused thereof to Party A.

 

7.5       Where Party A would take back the Leased Property prior to the expiry
of the lease term, a written notice to that effect shall be provided by Party A
to Party B three months in advance, and Party A shall pay a liquidated damage
equal to six months’ rent and return the performance bond to Party B.

 

7.6       If Party B would terminate the lease contract prior to the expiry of
the lease term, a written request to that effect shall be submitted to Party A
three months in advance, and Party B shall pay a liquidated damage equal to six
months’ rent.

 

7.7       Party B shall not conduct any form of illegal activities in the Leased
Property, or else Party A shall have the right to terminate the Contract
immediately and request Party B to pay a liquidated damage equal to six months’
rent.

 

7.8       Without Party A’s consent, Party B shall not sublet the Leased
Property, or transfer it to a third Party other than one of its affiliated
companies in the form of cooperative business operations, etc., otherwise, Party
A shall have the right to terminate the Contract immediately and request Party B
to pay a liquidated damage equal to six months’ rent.

 

Article VIII Confidentiality

 

8.1 The Parties hereto shall keep with due care the documents and information of
the other Party acquired or known for the implementation of the Contract and
shall be responsible for keeping the same confidential. Neither of the Parties
hereto shall disclose to any third party (except as required by the laws,
regulations, government departments, stock exchanges or other regulatory
agencies) without the written consent from the other Party. The confidentiality
shall remain effective in the term of the Contract and seven years after the
Contract is terminated.

 

Article IX Notice and Service

 

9.1       Any notice given by either Party to the other Party under the Contract
shall be in writing and forwarded by methods including courier service, and
e-mail. Unless otherwise notified in writing, the addresses for service of the
Parties hereto shall be consistent with those confirmed on the signature page of
the Contract.

 

9.2       If either Party would change its contact information and address
specified in the Contract, that Party shall notify the other Party within 5 days
of such a change. Any notice provided by either Party to the other as required
in the Contract shall be sent by express mail or e-mail. The notice or
communication given as stipulated herein shall be deemed received seven (7) days
after the mail is delivered by a courier service company, or if sent by e-mail,
within one day after the e-mail is sent.

 



   

 

 

X Special Agreement

 

10.1       Party A undertakes to offer the preferential policy of free rent
during the term of the Contract.

 

10.2       After the lease term expires, Party B has the priority to purchase
the leased property, the transfer method and price of the leased property shall
be strictly in accordance with the state assets transfer management measures
regulated by the State-owned Assets Supervision and Administration Commission of
Wuxi City, Jiangsu Province, China Wuxi (WuXI SASAC).

 

10.3       Party A promises to award Party B a purchase subsidy within 30 days
after the transfer of the leased property, calculated this way:

 

The amount of subsidy = The actual transfer price of the leased property - (The
price of land at the time of the transfer + the rented property’s construction
costs + the interests on the construction costs)

 

10.4       Upon the expiration of the term of cooperation, if Party B would not
purchase the leased property, it may continue to lease it. A new lease agreement
shall be executed, and the lease price shall be subject to the provisions of
Wuxi SASAC.

 

10.5       The Parties hereto agree that, after the set-up of the Joint Venture,
Party A and the Joint Venture (which shall become part of Party B) shall enter
into a new lease contract fully based on the terms herein (except Paragraphs
10.3 and 10.4). The Contract shall be terminated immediately when the new
contract takes effect, and neither Party shall have the rights and obligations
to the other Party with respect to the implementation of the Contract.

 

10.6       Within [7] days after the Contract is terminated pursuant to
Paragraph 10.3, Party A shall return the performance bond of RMB398,640 to Party
B.

 

Article XI Supplemental Provisions

 

11.1       The Contract is made in quadruplicate with each Party holding two
copies, all of which have the same legal effect.

 

11.2       The Contract shall take effect upon being signed or sealed by the
Parties hereto.

 

11.3       The Contract shall be governed by and construed in accordance with
the laws of The People’s Republic of China.

 

11.4       Any dispute arising from the Contract shall be solved by the Parties
hereto through negotiations. Where a dispute cannot be resolved by negotiations,
it shall be submitted to China International Economic and Trade Arbitration
Commission Shanghai Branch for arbitration in accordance with the then effective
arbitration rules of the Commission. The arbitration award shall be final and
binding upon both parties. The arbitration fee shall be borne by the losing
Party unless decided otherwise by the arbitration tribunal. The losing Party
should also compensate the winning Party for other expenses, such as its
attorney’s fees.

 

(The remainder of this page is intentionally left blank)

 



   

 

  

(This page is for signature use without any text that is part of the contract)

  

 

Party A: Wuxi Huishan New City Life Science & Technology Industry Development
Co., Ltd.   Special Stamp for Contract use (Seal) Representative:   /s/ Min
Zheng



Contact Address: 

Postcode: 

E-mail:

 

 

  

 

Party B: (Seal) Representative: (Signed) /s/ Wei (Larry) Zhang



Contact Address: 

Postcode: 

E-mail:

 

 

 

 

Date executed: November 16, 2018

 

Place executed: Wuxi Huishan Economic Development Zone, China

 



   

 



 

